Exhibit 10.13

 

AGREEMENT

 

By and Between

 

HIGHWOODS REALTY LIMITED PARTNERSHIP,

A North Carolina Limited Partnership

 

and

 

G-T GATEWAY, LLC,

A North Carolina Limited Liability Company

and

 

Allman Spry Leggett & Crumpler, P.A.

 

as Escrow Agent



--------------------------------------------------------------------------------

AGREEMENT OF PURCHASE AND SALE

   1

DESCRIPTION OF SUBJECT PROPERTY

   1

PURCHASE PRICE

   2

Binder Deposit and Escrow Agent's Duties and Rights

   3

ACTIONS PENDING CLOSING

   6

Survey and Plans

   6

Initial Delivery of Documentation

   6

Access to the Property

   7

Matters of Title

   7

Environmental Assessments

   7

Investigation Rights

   7

Termination Rights; Review Period

   8

Highwoods’ Removal of Property from Market

   9

ADDITIONAL AGREEMENTS OF THE PARTIES

   9

Title to the Property

   9

Permitted Exceptions

   10

Representations and Warranties of Highwoods

   11

Representations and Warranties of GT Gateway

   17

Maintenance of the Property

   19

Risk of Loss; Damage or Destruction; Condemnation

   19

No Transfer of Personal Property

   20

Compliance With Legal Requirements

   20

Delivery of Notices

   21

CONDITIONS PRECEDENT TO CLOSING

   21

GT Gateway’s Conditions

   21

Highwoods’ Conditions.

   24

CLOSING

   25

Date

   25

Highwoods’ Closing Documents

   25

GT Gateway’s Closing Documents

   26

Closing Costs

   27

Closing Adjustments

   27

Taxes

   27

Utilities

   28

Rents

   28

Calculations

   29

Prepaids

   29

Service Agreement Payments

   29

Settlement After Closing

   30

Leasing Commissions

   30

Tenant Improvements

   30

Equitable Adjustments

   31

DEFAULT AND REMEDIES

   31

OTHER PROVISIONS

   32

Counterparts

   32

Entire Agreement

   32

 

i



--------------------------------------------------------------------------------

Construction

   32

Applicable Law

   32

Severability

   32

Waiver of Covenants, Conditions and Remedies

   32

Exhibits

   32

Amendment

   32

Relationship of Parties

   33

Assignment

   33

Further Acts

   33

No Recording; Actions to Clear Title

   33

Broker Commissions

   33

Notices

   34

Press Releases

   34

Definition of Agreement Date

   35

Survival of the Agreement

   35

 

Exhibit A - Property Description

    

Exhibit B - Personal Property

    

Exhibit B-1 - Excluded Personal Property

    

Exhibit C - Leases

    

Exhibit C-1 - Service Maintenance Contracts

    

Exhibit D – Permitted Exceptions

    

Exhibit E – Tenant Estoppel Certificate

    

Exhibit F - Form of Assignment of Leases

    

 

ii



--------------------------------------------------------------------------------

STATE OF NORTH CAROLINA

 

AGREEMENT

 

COUNTY OF FORSYTH

 

THIS AGREEMENT (this “Agreement”) is made and entered into as of the 11th day of
February, 2005, by and between HIGHWOODS REALTY LIMITED PARTNERSHIP, a North
Carolina limited partnership (“Highwoods”) and G-T GATEWAY, LLC, a North
Carolina limited liability company (“GT Gateway”) and Allman Spry Leggett &
Crumpler, P.A. (“Escrow Agent”).

 

WITNESSETH :

 

WHEREAS, the parties desire to enter into an agreement of purchase and sale to
incorporate all prior negotiations and dealings of the parties with respect to
the transaction contemplated hereby.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the payment of earnest money, and other good and valuable
consideration, receipt of which is hereby acknowledged by Highwoods, the parties
hereto agree as follows:

 

1. AGREEMENT OF PURCHASE AND SALE. Highwoods agrees to sell, assign and convey
to GT Gateway, and GT Gateway agrees to purchase from Highwoods, a seventy-five
percent (75%) interest in the Land, the Improvements and the Lease (defined in
Sections 2(a), 2(c) and 2(e) below), and all of the Personal Property and
intangibles described in Sections 2(d) and 2(e) below.

 

2. DESCRIPTION OF SUBJECT PROPERTY. The property owned by Highwoods which is the
subject of this Agreement is as follows:

 

(a) that tract containing approximately 5.459 acres of land and being described
on Exhibit A (attached hereto and incorporated herein by reference), together
with all right-of-ways and easements appurtenant thereto (said tract being
commonly known as 2599 Empire Drive, Winston-Salem, North Carolina and being
hereinafter referred to as the “Land”).

 

(b) All of Highwoods’ right, title and interest in and to all rights,
privileges, and easements appurtenant to the Land, including all water rights,
rights-of-way, roadways, parking areas, roadbeds, alleyways and reversions or
other appurtenances used in connection with the beneficial use of the Land.

 

(c) All improvements, buildings, structures, related amenities and fixtures
located on the Land and owned by Highwoods including, without limitation, that
warehouse building containing approximately 89,600 square feet (hereinafter
referred to as the “Building”), any and all other buildings, structures and
amenities currently located on the Land, all fixtures, apparatus, equipment,
vaults, machinery and built-in appliances used in connection with the

 

1



--------------------------------------------------------------------------------

operation and occupancy of the Land such as heating and air conditioning
systems, electrical systems, plumbing systems, sprinkler and other fire
protection and life safety systems, refrigeration, ventilation, or other
facilities or services on the Land (all of which are together hereinafter called
the “Improvements”).

 

(d) Except as hereinafter set forth, all personal property to be described on
Exhibit B pursuant to Section 4(b) hereof located on or in or used exclusively
in connection with the Land and Improvements and owned by Highwoods and used or
usable in the operation of the Property (as defined below) including, without
limitation, fittings, appliances, shades, furniture, furnishings, and other
furnishings or items of personal property used or usable in connection with the
Building’s HVAC systems, but excluding all personal property located on the Land
or in the Building owned by the tenant thereof or contractors who provide
service to the Building or is not otherwise owned by Highwoods (hereinafter
called the “Personal Property”). Notwithstanding the above, the Personal
Property being purchased hereby shall not include those items of Personal
Property described on Exhibit B-1, attached hereto and incorporated herein by
reference. After the date of this Agreement, Highwoods shall not remove any
Personal Property from the Building, Land or Improvements without the prior
written consent of GT-Gateway.

 

(e) All of Highwoods’ interest, if any, in the intangible property now or
hereafter owned by Highwoods and used or usable in connection with the Property,
Land, Improvements or Personal Property, that lease of the Building set forth on
Exhibit C (the “Lease”), ground leases, subleases, prepaid rent, security
deposits, contract rights, escrow deposits, utility agreements, guaranties,
warranties, zoning rights or other rights related to the ownership of or use and
operation of said Property, but excluding the rights to use the trade style name
Highwoods Properties, and derivations thereof and any other trademarks used in
connection therewith. A list of the service, maintenance and/or management
contracts affecting or relating to the Property (the “Service Contracts”), some
of which GT Gateway may agree to assume prior to Closing, and all guaranties and
warranties relating to the Property which are assignable together with a
description of all pertinent terms and provisions of such Service Contracts,
guaranties and warranties shall be set forth in Exhibit C-1 and attached hereto
prior to Closing. All Service Contracts that are not assumed by GT Gateway shall
be terminated at or before Closing.

 

All of the items of property described in Subsections (a), (b), (c), (d) and (e)
above are hereinafter collectively called the “Property.”

 

It is hereby acknowledged by GT Gateway that Highwoods shall not convey to GT
Gateway claims relating to any real property tax refunds or rebates for periods
occurring prior to Closing, (as hereinafter defined), existing insurance claims
and any existing claims against the tenant or former tenants of the Property
related to claims or causes of actions which arise prior to the Closing Date,
which claims shall be reserved by Highwoods.

 

3. PURCHASE PRICE. Subject to the terms and conditions of this Agreement, the
total purchase price to be paid by GT Gateway to Highwoods for the Property
shall be the sum of One Million Six Hundred Twelve Thousand Five Hundred and
No/100 Dollars ($1,612,500.00) (the “Purchase Price”). The Purchase Price, as
adjusted by all prorations as provided for herein,

 

2



--------------------------------------------------------------------------------

shall be paid to GT Gateway by Highwoods at the Closing, by wire transfer of
immediately available federal funds, of which the Binder Deposit shall
constitute a part, subject to prorations and adjustments at Closing.

 

(a) Binder Deposit and Escrow Agent’s Duties and Rights. Within five (5)
business days after the full execution of this Agreement, GT Gateway shall pay
and deliver to the Escrow Agent in United States currency the sum of Twenty
Thousand and No/100 Dollars ($20,000.00) as a binder deposit (such amount,
together with all interest earned thereon, being referred to herein as the
“Binder Deposit”). Escrow Agent shall hold the Binder Deposit in trust for the
mutual benefit of the parties, subject to the following terms and conditions:

 

(i) Escrow Agent shall deposit the Binder Deposit in an interest bearing account
in an institution as directed by GT Gateway, and reasonably acceptable to
Highwoods, in Winston-Salem, North Carolina. The Binder Deposit, plus all
accrued interest thereon, shall be returned to GT Gateway at the Closing of this
transaction. Otherwise, the Binder Deposit shall be delivered by Escrow Agent to
Highwoods or refunded by Escrow Agent to GT Gateway in accordance with the terms
of this Agreement.

 

(ii) In the event the transaction contemplated by this Agreement is not closed
solely because of any default on the part of Highwoods, or if any of the
conditions precedent set forth in Section 6 fail to be satisfied at Closing, or
GT Gateway terminates its obligations as allowed herein pursuant to any other
provision of this Agreement, then the Escrow Agent shall pay to GT Gateway the
Binder Deposit, including interest which has accrued thereon. To allow the
interest bearing account to be opened, GT Gateway’s and Highwoods’ tax
identification numbers are set forth below their signatures at the end of this
Agreement. Escrow Agent is executing this Agreement to acknowledge Escrow
Agent’s responsibilities hereunder, which may be modified only by a written
amendment signed by all of the parties. No such amendment shall be binding on
the Escrow Agent unless it has been signed by the Escrow Agent. Escrow Agent
shall accept the Binder Deposit with the understanding of the parties that
Escrow Agent is not a party to the Agreement except to the extent of its
specific responsibilities hereunder; and does not assume or have any liability
for the performance or non-performances of Highwoods or GT Gateway hereunder to
either of them.

 

(iii) In the event the transaction contemplated by this Agreement is not closed
solely because of any default on the part of GT Gateway, then the Escrow Agent
shall pay to Highwoods the Binder Deposit including interest which has accrued
thereon, and, except for GT Gateway’s Continuing Indemnification Obligations (as
defined in Section 4(f) below), such payment shall be GT Gateway’s only
liability to Highwoods as the result of such breach and shall be considered
liquidated damages, as Highwoods’ actual damages as a result of GT Gateway’s
breach of its obligation hereunder shall be difficult, if not impossible, to
ascertain.

 

3



--------------------------------------------------------------------------------

(iv) Within two (2) days after execution of this Agreement, GT Gateway and
Highwoods shall deposit a copy of this Agreement executed by them with Escrow
Agent, and, upon receipt of the Binder Deposit from GT Gateway, Escrow Agent
shall immediately execute this agreement where provided below. This Agreement,
together with such further instructions, if any, as the parties shall provide to
Escrow Agent by written agreement, shall constitute the escrow instructions. If
any requirements relating to the duties or obligations of Escrow Agent hereunder
are not acceptable to Escrow Agent, or if Escrow Agent requires additional
instructions, the parties hereto agree to make such deletions, substitutions and
additions hereto as counsel for GT Gateway and Highwoods shall mutually approve,
which additional instructions shall not substantially alter the terms of this
Agreement unless otherwise expressly agreed to by Highwoods and GT Gateway.

 

(v) Escrow Agent shall hold the Binder Deposit in accordance with the terms and
provisions of this Agreement, subject to the following:

 

(A) Escrow Agent’s duties hereunder shall be limited to investing, administering
and disbursing the Binder Deposit, and Escrow Agent shall have no additional
duties or responsibilities hereunder (in its role as Escrow Agent) in connection
with the Closing. Escrow Agent undertakes to perform only such duties as are
expressly set forth in this Agreement and no implied duties or obligations shall
be read into this Agreement against Escrow Agent.

 

(B) Escrow Agent may act in reliance upon any writing or instrument or signature
which it, in good faith, believes of any statement or assertion contained in
such writing or instrument, and may assume that any person purporting to give
any writing, notice, advice or instrument in connection with the provisions of
this Agreement has been duly authorized to do so. Escrow Agent shall not be
liable in any manner for the sufficiency or correctness as to form, manner and
execution, or validity of any instrument deposited in escrow, nor as to the
identity, authority, or right of any person executing the same, and Escrow
Agent’s duties under this Agreement shall be limited to those provided in this
Agreement.

 

(C) Unless Escrow Agent discharges any of its duties under this Agreement in a
negligent manner or is guilty of willful misconduct with regard to its duties
under this Agreement, Highwoods and GT Gateway shall indemnify Escrow Agent and
hold it harmless from any and all claims, liabilities, losses, actions, suits or
proceedings at law or in equity which it may incur or with which it may be
threatened by reason of its acting as Escrow Agent under this Agreement; and in
such connection Highwoods and GT Gateway shall indemnify Escrow Agent against
any and all expenses including reasonable attorney’s fees and the cost of
defending any action, suit or proceeding or resisting any claim in such
capacity.

 

4



--------------------------------------------------------------------------------

(D) If the parties (including Escrow Agent) shall be in disagreement about the
interpretation of this Agreement, or about their respective rights and
obligations, or the propriety of any action contemplated by Escrow Agent, Escrow
Agent may, but shall not be required to, file an action in interpleader to
resolve the disagreement. Escrow Agent shall be indemnified for all costs and
reasonable attorneys’ fees in its capacity as Escrow Agent in connection with
any such interpleader action and shall be fully protected in suspending all or
part of its activities under this Agreement until a final judgment in the
interpleader action is received.

 

(E) Escrow Agent may consult with counsel of its own choice and have full and
complete authorization and protection in accordance with the opinion of such
counsel. Escrow Agent shall otherwise not be liable for any mistakes of fact or
errors of judgment, or for any acts or omissions of any kind, unless caused by
its negligence or willful misconduct.

 

(F) The Escrow Agent may in its sole discretion resign by giving thirty (30)
days’ written notice thereof to GT Gateway and Highwoods. GT Gateway and
Highwoods shall furnish to the Escrow Agent written instructions for the release
of the escrow funds and escrow documents in such event. If the Escrow Agent
shall not have received such written instructions, the Escrow Agent may petition
any court of competent jurisdiction for the appointment of a successor Escrow
Agent, and upon such appointment deliver the escrow funds and escrow documents
to such successor.

 

(G) If costs and expenses (including attorneys’ fees) are incurred by Escrow
Agent because of litigation of any dispute between Highwoods and GT Gateway
arising out of the holding of the Binder Deposit, the non-prevailing party
(i.e., either Highwoods or GT Gateway) shall reimburse Escrow Agent for such
reasonable costs and expenses incurred. Highwoods and GT Gateway hereby agree
and acknowledge that Escrow Agent assumes no liability in connection with the
holding or investment of the Binder Deposit pursuant hereto, except for the
negligence or willful misconduct of Escrow Agent and its employees and agents.
Escrow Agent shall not be responsible for the validity, correctness or
genuineness of any document or notice referred to herein; and, in the event of
any dispute under this Agreement relating to the disposition of the Binder
Deposit, Escrow Agent may seek advice from its own counsel and shall be fully
protected in any action taken in good faith in accordance with the opinion of
Escrow Agent’s counsel.

 

5



--------------------------------------------------------------------------------

(H) Escrow Agent’s address for purpose of mailing or delivering documents and
notices hereunder is as follows:

 

Allman Spry Leggett & Crumpler, P.A.

380 Knollwood Street, Suite 700

Winston-Salem, NC 27103-4152

Attention:          Thomas T. Crumpler, Esquire

Telephone:         (336) 722-2300

Telecopier:         (336) 721-0414

 

Provisions with respect to notices set forth herein shall apply with respect to
notices given by or to Escrow Agent hereunder.

 

4. ACTIONS PENDING CLOSING.

 

(a) Survey and Plans. GT Gateway may cause to be secured and delivered to GT
Gateway prior to the end of the Review Period (as defined in Section 4(g) below)
a current physical and boundary survey (the “Survey”) of the Land and
Improvements prepared by a North Carolina registered land surveyor or licensed
engineer which shall be certified to GT Gateway which shall contain such
documentation and certifications as the Title Company (as defined in Section
5[a]) may require. GT Gateway agrees to pay for the cost of the Survey. The
Survey shall be used for a description of the Land contained in the deed of
conveyance of the Land from Highwoods to GT Gateway and in all other documents
related to this transaction which require a legal description [including,
without limitation, such description as is required for the Title Policies
described under Section 5(a)]. In the event the Survey reveals anything which
materially or adversely affects the Property in the sole reasonable discretion
of GT Gateway, GT Gateway shall give notice to Highwoods of those matters
objected to by GT Gateway in the Survey prior to the last day of the Review
Period. Highwoods shall then have the right, but not the obligation, for a
period of ten (10) business days to cure any defects or objectionable matters
specified by GT Gateway. In the event that Highwoods fails or is unwilling to
cure such defects to the reasonable satisfaction of GT Gateway’s counsel at
Highwoods’ sole cost and expense, GT Gateway may proceed to a Closing subject to
the defect, or by written notice to Highwoods, terminate this Agreement and
receive a refund of the Binder Deposit, or otherwise allow this Agreement to
expire.

 

(b) Initial Delivery of Documentation. At the time of the execution of this
Agreement or within five (5) business days thereafter, Highwoods shall provide
to GT Gateway the following: (i) a list of all the personal property described
in Section 2 above which shall be attached hereto as Exhibit B, (ii) true,
correct and complete copies of all service, maintenance, utility and other
contracts related to the Property, including any warranties or guaranties, a
list of which shall be attached hereto as Exhibit C-1, (iii) all title
information related to the Land in Highwoods’ possession or available to
Highwoods including but not limited to, title insurance policies, attorney’s
opinions on title and existing surveys, (iv) all environmental, engineering or
similar reports and drawing/specifications relating to the Land, Building or
Improvements in Highwoods’ possession, (v) a true, correct and complete copy of
the Lease and any amendments

 

6



--------------------------------------------------------------------------------

or guaranties of such Lease, (vi) all income and expense records related to the
Property for the year 2003 and 2004; and (vii) a current rent roll of the
Building. To the knowledge of Highwoods, the information to be delivered to GT
Gateway pursuant to this subsection is true and correct in every material
respect.

 

(c) Access to the Property. Subject to Section 4(f) of this Agreement, Highwoods
shall give GT Gateway and its agents, engineers and other representatives,
reasonable access to the Property.

 

(d) Matters of Title. If any objection to the Title Report (as defined in
Section 5[a] hereof) or the Survey (or existing survey(s), if applicable) is
identified by GT Gateway, Highwoods shall use its commercially reasonable
efforts to resolve such objection to GT Gateway’s satisfaction provided the cost
of such resolution does not exceed Twenty-Fifty Thousand and No/100 Dollars
($25,000). In the event that Highwoods cannot or refuses to cure an objection to
the Title Report or the Survey (or existing survey[s]) which remains
unacceptable to GT Gateway, then and in that event, GT Gateway may terminate
this Agreement without any further claim or obligation of any kind to Highwoods,
except for GT Gateway’s Continuing Indemnification Obligation (as defined in
Section 4(f) below) or in the alternative, consummate the Closing in accordance
with the terms of Section 5(a) below.

 

(e) Environmental Assessments. Prior to Closing, GT Gateway, at its sole
expense, and upon reasonable notice to Highwoods, may cause to be undertaken and
completed a current Phase I Environmental Site Assessment of the Land (the
“Environmental Assessment”). The Environmental Assessment shall be performed by
environmental inspection and engineering firms selected by GT Gateway. GT
Gateway shall determine from the Environmental Assessment and from such other
information available to GT Gateway, in its sole discretion, whether or not the
Property is likely to be contaminated by hazardous or toxic waste, substances or
materials (including but not limited to, asbestos, PCB’s or petroleum products)
as defined under any applicable federal, state or local laws, statutes, orders,
rules, regulations, permits or approvals. In the event that contamination or any
other adverse environmental condition is found to likely exist at the Property,
or in the event that such Environmental Assessment recommends additional testing
and Highwoods refuses to consent to such testing (which consent may be withheld
by Highwoods in its sole discretion), GT Gateway reserves the right to terminate
this Agreement and receive a refund of the Binder Deposit. If Highwoods
withholds its consent for GT Gateway to do additional environmental testing of
the Land, and GT Gateway terminates this Agreement as the result thereof,
Highwoods will pay to GT Gateway its due diligence costs reasonably incurred
during the Review Period, and any fees forfeited by GT Gateway to its lender as
the result of GT Gateway’s termination of this Agreement as the result of
Highwoods refusal to allow GT Gateway to conduct further environmental tests of
the Land. Highwoods has no obligation to GT Gateway to remediate any
environmental contamination on the Land discovered by GT Gateway or GT Gateway’s
engineers. As stated above, GT Gateway will not conduct a Phase II Environmental
Assessment of the Property without Highwoods’ written consent, which consent may
be withheld in Highwoods sole discretion.

 

(f) Investigation Rights. From the Agreement Date until such time as this
Agreement is either settled or terminated, GT Gateway, GT Gateway’s authorized
agents,

 

7



--------------------------------------------------------------------------------

employees, consultants, architects, engineers and contractors, as well as others
authorized by GT Gateway, shall have access to the Property and shall be
entitled to enter upon the Property and make such surveying, architectural,
engineering, topographical, geological, soil, subsurface, environmental, water
drainage, traffic, and other studies related to the availability of water,
sewer, natural gas, and other utility services in sufficient quantities to meet
GT Gateway’s requirements and such other investigations, inspections,
evaluations, studies, tests and measurements (collectively, the
“Investigations”) as GT Gateway deems necessary or advisable. Provided, however,
GT Gateway’s rights hereunder to conduct Investigations shall be subject to the
following requirements and limitations: (i) any entry upon the Property by GT
Gateway, GT Gateway’s authorized agents and employees, as well as others
authorized by GT Gateway shall require at least twenty-four (24) hours advance
notice to Highwoods of the date and time of the entry and the specific
Investigations to be conducted in connection with the entry, (ii) the
Investigations shall not result in any adverse change to the physical
characteristics of the Property (and GT Gateway shall be obligated to completely
repair and restore any damage to the Property resulting from the
Investigations), and (iii) the Investigations will not substantially or
adversely interfere with the rights of the tenant in the Building to use and
enjoy its leased space therein according to its Lease thereof. GT Gateway agrees
to indemnify and hold Highwoods harmless from and against any and all claims,
costs, expenses, and liabilities, including reasonable attorneys’ fees, arising
out of claims for injury, including death, to persons or physical injury to
property resulting from the Investigations (hereinafter the “GT Gateway’s
Continuing Indemnification Obligations”); provided, however, GT Gateway shall
not be obligated to indemnify Highwoods from and against any claims, costs,
expenses, and liabilities caused by or arising out of the acts or omissions of
Highwoods or Highwoods’ employees, representatives or agents, or from the
presence or release of Hazardous Substances (as defined in Section 5(c) herein)
not introduced onto the Property by GT Gateway or GT Gateway’s authorized agents
and employees or other entities conducting the Investigations. Highwoods shall
be entitled to have one or more representatives present to observe the
Investigations on the Property. GT Gateway shall not be entitled to conduct any
environmental Investigations on the Property beyond a Phase I environmental site
assessment (i.e. no sampling, drilling, etc.) without first obtaining Highwoods’
prior written consent, which consent may be withheld by Highwoods, in Highwoods’
sole discretion. Notwithstanding any term or provision herein to the contrary,
the provisions in this Agreement [including in this Section 4(f)] relating to
the Investigations shall apply to all Investigations conducted by the
Distributess and GT Gateway’s authorized agents, employees, consultants,
architects, engineers and contractors both prior to the Agreement Date and from
and after the Agreement Date.

 

GT Gateway will remain responsible and liable to Highwoods for the Continuing
Indemnification Obligations and the full amount of actual damages suffered by
Highwoods resulting from GT Gateway’s Investigation after the completion of the
Closing hereunder, the termination of this Agreement by GT Gateway or Highwoods
or a default by GT Gateway under this Agreement.

 

(g) Termination Rights; Review Period. GT Gateway shall have the unqualified
right, in GT Gateway’s sole and absolute discretion, to terminate this Agreement
by giving written notice of such election at any time from the Agreement Date
until 5:00 p.m. Eastern Standard time on the February 28, 2005 (30th) (such
period of time until February 28,

 

8



--------------------------------------------------------------------------------

2005 being referred to herein as the “Review Period”). In the event GT Gateway
properly and timely terminates this Agreement pursuant to this Section 4(g);
Escrow Agent shall promptly refund all but One Hundred and No/100 Dollars ($100)
of the Binder Deposit to GT Gateway (such $100 payment to Highwoods being the
consideration paid by GT Gateway for the right to terminate this Agreement
pursuant to this Section 4(g)), whereupon the parties hereto shall have no
further rights, obligation or liabilities to each other hereunder, except for GT
Gateway’s Continuing Indemnification Obligations. Time is of the essence with
respect to this right to terminate. The failure of GT Gateway to provide such
notice of termination prior to the expiration of the Review Period shall be
deemed conclusively a waiver of GT Gateway’s termination rights under this
Section 4(g); and in such event, except in the case of a default by Highwoods
hereunder (which shall be governed by the terms of Section 8 herein) or failure
of any condition precedent to GT Gateway’s obligation to close, and except in
the event of the termination of this Agreement by either party pursuant to any
specific termination right set forth herein which requires the return of the
Binder Deposit to GT Gateway, the Binder Deposit shall be deemed for all
purposes under this Agreement to be nonrefundable to GT Gateway and “earned” by
Highwoods.

 

(h) Highwoods’ Removal of Property From Market. Until the end of the Review
Period, or earlier termination of this Agreement, Highwoods shall remove the
Property from the market and not have discussions with prospective purchasers
thereof, and will not solicit or accept any offers, whether or not binding,
regarding the Property during the Review Period and thereafter until the Closing
of the transaction contemplated hereby occurs or until the earlier termination
of this Agreement.

 

5. ADDITIONAL AGREEMENTS OF THE PARTIES.

 

(a) Title to the Property. At the Closing, Highwoods shall deliver to GT Gateway
a limited warranty deed in form and content satisfactory to GT Gateway’s counsel
with transfer tax, if any, paid at Highwoods’ expense, conveying to GT Gateway a
good, indefeasible, fee simple title to the Land, its appurtenances and
Improvements, said title to be insurable both as to fee and marketability at
regular rates by Chicago Title Insurance Company (the “Title Company”), subject
only to those matters enumerated in Section 5(b)(i)-(vi) below (“Permitted
Exceptions”). Prior to the end of the Review Period, GT Gateway shall procure
from HPI Title Agency, LLC, at GT Gateway’s cost, a current title commitment for
title insurance issued by the Title Company showing the condition of title to
the Land, its appurtenances and Improvements (the “Title Report”). If, prior to
the end of the Review Period, GT Gateway disapproves of any matter of title
contained in the Title Report, GT Gateway may then elect to provide written
notice of GT Gateway’s disapproval of the same to Highwoods (those disapproved
title matters as so identified by GT Gateway are hereinafter called the
“Disapproved Exceptions”). Highwoods agrees to commit its commercially
reasonable efforts to remove any Disapproved Exception, provided the cost
thereof does not exceed Twenty-Five Thousand and No/100 Dollars ($25,000).
However, in the event that as provided in Sections 4(a) and (d) above, GT
Gateway proceeds to and consummate the Closing subject to a Disapproved
Exception, such Disapproved Exception shall then be deemed to be a Permitted
Exception. Any expenses incurred in obtaining such title insurance commitment
(including, without limitation, those incurred by an attorney in conducting the
necessary title search) shall be borne by GT Gateway. The title

 

9



--------------------------------------------------------------------------------

insurance premium for the title insurance policy issued by the Title Company
pursuant to the title commitment (the “Title Policy”) shall be borne by GT
Gateway. The Title Policy shall provide full coverage against mechanics’ or
materialmen’s liens, shall commit full survey coverage (if GT Gateway procures a
Survey of the Land) and such other coverages and endorsements as shall be
reasonably required by GT Gateway. If GT Gateway requests any endorsements to
the Title Policy, GT Gateway will be responsible for the cost attributable
thereto.

 

GT Gateway may, at or prior to Closing, notify Highwoods in writing (the “Gap
Notice”) of any objections to title raised by GT Gateway’s Counsel or the Title
Company between the issuance of the Title Report and the Closing, which did not
exist as of the date of the issuance of the Title Report (“New Encumbrances”).
If GT Gateway sends a Gap Notice to Highwoods, but the New Encumbrance is the
result of some act that is beyond the control of Highwoods, then GT Gateway and
Highwoods shall have the same rights and obligations with respect to such notice
as apply to a Disapproved Exception under Sections 5(a) and 5(b) hereof.
However, in the event the New Encumbrance results from any action or omission of
Highwoods (with the exception of New Encumbrances which can be cured by a
monetary payment which GT Gateway has, and shall have, the absolute right of
making such payment and reducing by a like amount the Purchase Price), GT
Gateway shall be entitled to terminate this Agreement, receive a refund of the
Binder Deposit, and reimbursement from Highwoods of the costs, fees and expenses
incurred by GT Gateway related to this Agreement and the Property.

 

(b) Permitted Exceptions. The Land, its appurtenances and the Improvements shall
be conveyed by Highwoods to GT Gateway free and clear of all liens,
encumbrances, claims, rights-of-way, easements, leases, restrictions and
restrictive covenants, except the following Permitted Exceptions:

 

(i) Public utility easements and rights-of-way in customary form, so long as no
Improvements are located thereon and they do not interfere with the use of the
Property for office, warehouse and related commercial purposes permitted by the
Lease or materially affect the value of the Property;

 

(ii) Zoning and building laws or ordinances, provided they do not prohibit the
use of the Property for office, warehouse and related commercial purposes
permitted by the Lease and so long as the Property is in compliance with same;

 

(iii) Ad valorem real estate taxes for any year in which they are not yet due
and payable as of the date of Closing; and

 

(iv) Those matters which GT Gateway has elected to accept;

 

(v) Items shown on the Survey and not objected to by GT Gateway or waived by GT
Gateway in accordance with Section 4(a) hereof.

 

(vi) Those Permitted Exceptions listed on Exhibit D, so long as they to not
interfere with the use of the Property for office, warehouse and related
commercial purposes permitted by the Lease or materially affect the value of the
Property.

 

10



--------------------------------------------------------------------------------

If, in the opinion of GT Gateway’s counsel, GT Gateway is not able to procure an
owner’s title insurance commitment from the Title Company prior to Closing,
complying with the requirements of this Section 5, GT Gateway shall have the
option of taking title “as is” and consummating the Closing, or terminating this
Agreement. Notwithstanding any other provision contained herein to the contrary,
if the title defect(s) which may include, without limitation, a Disapproved
Exception, is a mortgage, lien, judgment, assessment, unpaid taxes or tax which
can be cured by a monetary payment (and with respect to which affirmative title
insurance coverage is not available at the Title Company’s standard rates) GT
Gateway has, and shall have, the absolute right of making such payment and
reducing the Purchase Price by a like amount.

 

(c) Representations and Warranties of Highwoods. Highwoods hereby makes the
following representations and warranties to GT Gateway:

 

(i) There are no options to purchase the Property which are effective, nor has
Highwoods previously entered into any contract of sale of the Property with a
party other than GT Gateway which is presently effective. After the date hereof
and until Closing, or until this Agreement is otherwise terminated, Highwoods
will not enter into any agreement or contract or negotiate with any party other
than GT Gateway with respect to the sale of the Property, nor, will Highwoods
pledge or assign any right, title, interest in or to the Property or any part
thereof to any person or entity.

 

(ii) All bills and claims for labor performed and services and materials
furnished to or for the benefit of the Property have been or will be paid in
full by Closing, and there are no mechanics’ liens or materialmen’s liens on or
affecting the Property. If any mechanics’ or materialmen’s lien is filed on or
affecting the Property for work, labor or materials, Highwoods shall indemnify
and save GT Gateway harmless from, or bond over, such lien and cause the Title
Company to eliminate any exception therefor from the Title Policy issued to GT
Gateway.

 

(iii) As of the date of the Agreement, except as otherwise set forth on Exhibit
C, there are no leases, subleases, licenses or other rental agreements or
occupancy agreements (written or verbal) which grant any possessory interest in
and to any space situated on or in any of the Property or that otherwise give
rights with regard to use of any portions of any of the Property and except as
set forth on Exhibit C-1, there are no commissions due with respect to any such
lease, sublease, etc., nor, except as set forth on Exhibit C-1, will any
commissions be due in connection with the renewal of any such lease, sublease,
etc.

 

(iv) Except as set forth on Exhibit C-1, neither Highwoods, nor to the knowledge
of Highwoods, any other party, has entered into any construction, design,
engineering, service, maintenance, supply, brokerage/leasing agreements,
employment agreements, management contracts or leases of personal property

 

11



--------------------------------------------------------------------------------

(collectively, “Service/Equipment Contracts”) affecting the construction, use,
ownership, maintenance or/or operation of the Property that will continue
subsequent to the Closing. Prior to or on the Closing Date, Highwoods shall
terminate, at Highwoods’ sole cost and expense, all Service/Equipment Contracts
which GT Gateway does not elect to assume in writing; or, if not terminable by
the Closing Date, shall remain responsible for and will timely perform all of
the obligations thereunder. To Highwoods’ knowledge, Highwoods is not in
material default under any of the Service/Equipment Contracts and, to Highwoods’
knowledge, no other parties to any of the Service/Equipment Contracts are in
default, nor do any conditions exist that, with the passage of time, or giving
of notice, or both, shall constitute a default thereunder. The copies of the
Service/Equipment Contracts provided to GT Gateway pursuant to this Agreement
are true, accurate and complete as of the date hereof, are in full force and
effect and none of them have been modified, amended or extended except as
otherwise set forth on Exhibit C-1.

 

(v) To the knowledge of Highwoods, which knowledge is based solely on the Phase
I Environmental Site Assessment of the Land dated                             ,
conducted by                                          (The Environmental
Report), the Property has not been used for the generation, treatment, storage
or disposal of any hazardous substances in violation of any federal, state or
local environmental law, rule or violation during the period in which Highwoods
has owned the property. For the purposes of this Section 5(c)(v), “hazardous
substances” shall include (i) “hazardous substances” as defined in the
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended, 42 U.S.C. § 9601 et seq., as amended, or by any regulations promulgated
thereunder; (ii) any “hazardous waste, underground storage tanks, petroleum,
regulated substance, or used oil as defined by the Resource Conservation and
Recovery Act of 1976 (42 U.S.C. § 6901 et. seq.), as amended or by any
regulations promulgated thereunder; (iii) any oil or other hazardous substances
as defined by the Oil and Hazardous Substances Control Act of 1986 as amended,
and any regulations adopted pursuant to said Act, or any similar environmental
protection law of the state in which the Property is located or its political
subdivisions. To the knowledge of Highwoods, which knowledge is based solely on
the Environmental Report, no asbestos or asbestos-containing materials have been
installed, used, incorporated into or disposed of on the Property. To the
knowledge of Highwoods, which knowledge is based solely on the Environmental
Report, no polychlorinated biphenyls (“PCBs”) are located on or in the Property,
whether such PCBs are in the form of electrical transformers, florescent light
fixtures with ballast, cooling oils or any other device or form. To the
knowledge of Highwoods, which knowledge is based solely on the Environmental
Report, except as set forth in the Environmental Report, no underground storage
tanks are located on the Property or were located on the Property and
subsequently removed or filled. To the knowledge of Highwoods, but without
having made any independent investigation, no investigation, administrative
order, consent order and agreement, litigation, or settlement with respect to
hazardous substances is proposed, threatened, anticipated or in existence with
respect to the Property.

 

12



--------------------------------------------------------------------------------

(vi) Neither the entering into of this Agreement nor the consummation of the
transaction contemplated hereby will constitute or result in a violation or
breach by Highwoods of any judgment, order, writ, injunction or decree issued
against or imposed upon it, or will result in a violation of any applicable law,
order, rule or regulation of any governmental authority. There are no actions,
suits, proceedings, arbitrations or investigations pending or, to Highwoods’
knowledge, threatened (i) against, relating to or affecting Highwoods which
might interfere in a material respect with the transaction contemplated by this
Agreement, become an encumbrance on the title to the Property or any portion
thereof or otherwise affect the Property or Highwoods’ ability to consummate the
transaction contemplated hereby or (ii) against, relating to or affecting the
Property.

 

(vii) Highwoods has not received notice:

 

(A) From any federal, state, county or municipal authority alleging any fire,
health, safety, building, pollution, environmental, zoning or other violation of
law in respect of the Property or any part thereof, including, without
limitation, the occupancy or operation thereof, which has not been entirely
corrected;

 

(B) Concerning the possible or anticipated condemnation of any part of the
Property, or the widening, change of grade or limitation on use of streets
abutting the same or concerning any special taxes or assessments levied or to be
levied against the Property or any part thereof;

 

(C) Concerning any change in the zoning or other land use classification of the
Property or any part thereof;

 

(D) Of any pending insurance claim related to the Property;

 

(E) From any governmental authority that any licenses, permits, certificates,
easements and rights of way, including proof of dedication, required from all
authorities having jurisdiction over the Property or from private parties for
the existing use, occupancy and operation of the Property and to insure
vehicular and pedestrian ingress to and egress from the Property are in
violation of any governmental laws or regulations, which has not been corrected
or will not be corrected by Closing.

 

(viii) No attachment, execution, assignment for the benefit of creditors or
voluntary proceedings in bankruptcy has been commenced by Highwoods or are
contemplated by Highwoods and, to the best of Highwoods’ knowledge, no such
action has been contemplated or threatened, nor has any involuntary proceedings
in bankruptcy been commenced against Highwoods.

 

13



--------------------------------------------------------------------------------

(ix) Highwoods has full power and authority to enter into this Agreement and to
assume and perform all of its obligations hereunder; the execution and delivery
of this Agreement and the consummation of the transactions contemplated
hereunder on the part of Highwoods do not and will not violate the partnership
agreement or certificate of limited partnership of Highwoods and do not and will
not conflict with or result in the breach of any condition or provision of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon the Property by reason of the terms of any contract,
mortgage, lien, lease, agreement, indenture, instrument or judgment to which
Highwoods is a party or which is or purports to be binding upon Highwoods or
which affects Highwoods; and no action by any federal, state or municipal or
other governmental department, commission, board, bureau or instrumentality is
necessary to make this Agreement a valid instrument binding upon Highwoods in
accordance with its terms;

 

(x) Highwoods is a limited partnership duly organized, validly existing and in
good standing under the laws of the State of North Carolina. Highwoods has full
power and authority to carry on its business as now conducted and to own, lease
and operate its properties and assets now owned or leased and operated by it;

 

(xi) Highwoods is not a foreign person within the meaning of Section 1445(f) of
the Internal Revenue Code, and Highwoods agrees to execute any and all documents
necessary or required by the Internal Revenue Service or GT Gateway in
connection with such declaration(s).

 

(xii) Subject to Highwoods’ general partner’s board of directors approval of
this transaction, this Agreement does and will, and the documents required to be
executed by Highwoods pursuant to this Agreement will, constitute the valid and
binding obligations of Highwoods enforceable in accordance with their respective
terms subject to bankruptcy, receivership and similar laws affecting the rights
of creditors generally.

 

(xiii) Notwithstanding anything else herein to the contrary, Highwoods
represents to GT Gateway that the Building is leased to the tenant and for the
lease term set forth on the rent roll attached hereto as Exhibit C and that the
Property is subject to those service and maintenance contracts set forth on
Exhibit C-1 attached to this Agreement. With respect to such Lease, Highwoods
represents as follows:

 

(A) Highwoods has not collected any prepaid rent in advance in excess of rent
for the month during which the Closing is to occur.

 

14



--------------------------------------------------------------------------------

(B) No rents or leases have been assigned by Highwoods.

 

(C) The Lease is in full force and effect, has been validly executed by the
landlord and tenant, and has not been amended or modified as to any items except
as set forth in the Rent Roll;

 

(D) The summary of the Lease set forth in Exhibit C is accurate in all material
respects and, there are no subleases thereof;

 

(E) The Lease will be free and clear of all liens and encumbrances on the date
of the Closing contemplated hereby

 

(F) Highwoods has taken no action, by act or omission, which constitutes the
waiver of a default by the tenant under the Lease, except as herein specifically
provided;

 

(G) Highwoods has fulfilled all of the landlord’s duties and obligations under
the Lease including the completion of all upfittings, construction, decoration
and alteration work which Highwoods is obligated to perform under the Lease.

 

(H) Highwoods or a previous landlord under the Lease has fulfilled all of the
landlord’s duties and obligations under the Lease with respect to any leasing
commissions or other compensation due arising out of any leasing, agency,
brokerage or management agreements relating to the Lease which may be due and
owing as of the Closing Date.

 

(I) Highwoods and the tenant under the Lease is not in default under any of the
terms and provisions of said Lease, and Highwoods has received no notice, of any
alleged default in connection with said Lease;

 

(J) There are no other rent concessions or set-offs against rent, nor has the
tenant under the Lease asserted any defense, set-off, or counterclaim in
connection with said Lease

 

(xiv) With respect to Services/Equipment Contracts:

 

(A) There are no contracts or agreements for services rendered in connection
with the operation of the Property which GT Gateway shall be required to take
the Property subject to, except as agreed to by GT Gateway and expressly assumed
under the terms of the Assignment of Contracts.

 

(B) Highwoods shall not, without Distributees’ consent, negotiate or enter into
any new service or other contract affecting the Property which cannot be
terminated without cost to GT Gateway on or before the Closing.

 

15



--------------------------------------------------------------------------------

All representations and warranties of Highwoods contained in this Agreement are
true, accurate and correct in all material respects as of the date hereof and,
if Highwoods believes such representations and warranties continue to be true at
Closing, Highwoods shall deliver to GT Gateway at Closing a certificate
certifying that they are still true, accurate and correct in all material
respects as of the Closing Date. Notwithstanding the foregoing, GT Gateway shall
have no claim against Highwoods for any representation or warranty which,
although true upon the execution hereof, is untrue or inaccurate at Closing as a
result of facts, circumstances or occurrences beyond the control of or not
within the knowledge of Highwoods. For purposes of this Agreement and any
document delivered at Closing, whenever the phrases “to the best of Highwoods’
knowledge”, “to the current, actual knowledge of Highwoods” or the “knowledge”
of Highwoods or words of similar import are used, they shall be deemed to refer
to the current, actual, conscious knowledge without inquiry of Mark W. Shumaker,
Vice President and Rebecca Dixson, Property Manager. The representations and
warranties of Highwoods shall survive the Closing for one (1) year.

 

Subject to GT Gateway’s rights of inspection and investigation during the Review
Period, GT Gateway acknowledges for GT Gateway and GT Gateway’s successors, and
assignees, that GT Gateway has been given a reasonable opportunity to inspect
and investigate the Property, all improvements thereon and all aspects relating
thereto, including all documents and contracts related to the Property, either
independently or through agents and experts of GT Gateway’s choosing. EXCEPT AS
LIMITED BELOW OR AS OTHERWISE SET FORTH IN THIS AGREEMENT, HIGHWOODS AND GT
GATEWAY AGREES THAT THE PROPERTY SHALL BE SOLD AND THAT GT GATEWAY SHALL ACCEPT
POSSESSION OF THE PROPERTY ON THE CLOSING DATE “AS IS, WHERE IS, WITH ALL
FAULTS” WITH NO RIGHT OF SET-OFF OR REDUCTION OF THE PURCHASE PRICE, AND EXCEPT
AS EXPRESSLY SET FORTH HEREIN THAT THE CONVEYANCE OF THE PROPERTY TO GT GATEWAY
SHALL BE WITHOUT REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION, WARRANTY OF INCOME WHICH MAY BE EARNED IN THE
FUTURE, FUTURE OPERATING EXPENSES, USES, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE (BUT SPECIFICALLY EXCLUDING THE LIMITED WARRANTY OF TITLE TO
BE GIVEN IN THE DEED FROM HIGHWOODS TO GT GATEWAY), AND HIGHWOODS DOES HEREBY
DISCLAIM AND RENOUNCE ANY SUCH REPRESENTATION OR WARRANTY. EXCEPT FOR HIGHWOODS’
REPRESENTATIONS WHICH ARE EXPRESSLY SET FORTH HEREIN, GT GATEWAY SPECIFICALLY
ACKNOWLEDGES THAT GT GATEWAY IS NOT RELYING ON ANY REPRESENTATIONS OR WARRANTIES
OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, FROM HIGHWOODS OR BROKERS AS TO THE
FOLLOWING MATTERS: (1) THE CONDITION OR SAFETY OF THE PROPERTY OR ANY SEWER,
HEATING AND ELECTRICAL SYSTEMS, ROOFING, AIR CONDITIONING, IF ANY, FOUNDATIONS,
SOILS AND GEOLOGY INCLUDING SUITABILITY OF THE PROPERTY OR ITS IMPROVEMENTS FOR
A PARTICULAR PURPOSE; (2) WHETHER THE APPLIANCES, IF ANY, PLUMBING OR UTILITIES
ARE IN WORKING ORDER; (3) THE HABITABILITY OR SUITABILITY FOR OCCUPANCY OF ANY
STRUCTURE AND THE QUALITY OF ITS CONSTRUCTION; (4) THE FITNESS OF ANY PERSONAL
PROPERTY; OR (5) WHETHER THE BUILDING IS STRUCTURALLY SOUND, IN GOOD CONDITION,
OR IN

 

16



--------------------------------------------------------------------------------

COMPLIANCE WITH THE APPLICABLE CITY, COUNTY, STATE OR FEDERAL STATUTES, CODES OR
ORDINANCES. EXCEPT FOR HIGHWOODS’ REPRESENTATIONS EXPRESSLY SET FORTH HEREIN GT
GATEWAY IS RELYING SOLELY UPON ITS OWN INSPECTION OF THE PROPERTY WITH REGARD TO
THE ABOVE-REFERENCED MATTERS, AND NOT UPON ANY REPRESENTATIONS MADE BY HIGHWOODS
OR HIGHWOODS’ AGENTS RELATED TO THE ABOVE-REFERENCED MATTERS.

 

(d) Representations and Warranties of GT Gateway. GT Gateway hereby represents
and warrants to Highwoods as of the date hereof and as of Closing as follows:

 

(i) The execution and delivery of this Agreement and the documents required
hereunder to be executed by them will on the date of Closing have been, duly
executed and delivered by GT Gateway. To the current, actual knowledge of GT
Gateway, none of the foregoing requires any action by or in respect of, or
filing with, any governmental body, agency or official or contravenes or
constitutes a default under any provision of applicable law or regulation, or
any agreement, judgment, injunction, order, decree or other instrument binding
upon GT Gateway. This Agreement does and will, and the documents required to be
executed by them will, constitute the valid and binding obligations of GT
Gateway enforceable in accordance with their respective terms, subject to
bankruptcy and similar laws affecting the remedies or resources of creditors
generally.

 

(ii) The execution and delivery of this Agreement and the performance by GT
Gateway of its obligation hereunder do not and will not conflict with or result
in the breach of any condition or provision of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any of the property or assets of GT Gateway (including the Property) by reason
of the terms of any contract, mortgage, lien, lease, agreement, indenture,
instrument or judgment to which GT Gateway is a party or which is or purports to
be binding upon GT Gateway or which affects GT Gateway.

 

(iii) No attachment, execution, assignment for the benefit of creditors or
voluntary proceedings in bankruptcy has been commenced by GT Gateway and, to the
best of GT Gateway’s’ knowledge, no such action has been contemplated or
threatened, nor has any involuntary proceedings in bankruptcy been commenced
against GT Gateway.

 

(iv) GT Gateway acknowledges that all information with respect to the Property
furnished to GT Gateway or discovered by GT Gateway during its investigation
thereof pursuant to Section 4 of this Agreement (collectively, the “Confidential
Information”), is and has been so furnished, and GT Gateway’s investigation of
the Property has been permitted by Highwoods, on the condition that GT Gateway
maintains the confidentiality thereof. Accordingly, GT Gateway shall, and shall
cause their employees, and, their agents, contractors and

 

17



--------------------------------------------------------------------------------

representatives to, hold in strict confidence, and not disclose to any other
person or entity without the prior written consent of Highwoods until the
Closing shall have been consummated, any of the Confidential Information in
respect of the Property. If the Closing does not occur and this Agreement is
terminated, GT Gateway shall promptly return, or cause to be returned, to
Highwoods all copies of such Confidential Information without retaining, or
permitting retention of, any copy thereof. Notwithstanding anything to the
contrary hereinabove set forth, GT Gateway may disclose such Confidential
Information (i) to its employees, its title insurer, its current or prospective
investors or lenders, and members of professional firms serving it in connection
with this transaction, including, without limitation, their attorneys,
architects, environmental consultants and engineers, bankers, and their clients;
(ii) as any governmental agency or authority may require in order to comply with
applicable laws or regulations; and (iii) if required by an order of any court
of competent jurisdiction; and this provision shall survive Closing, provided,
however, after the Closing, this provision shall not apply to information
available through the public records as a result of such Closing.

 

(v) GT Gateway has full power and authority to enter into this Agreement and to
assume and perform all of its obligations hereunder; and no further action or
approval is required in order to constitute this Agreement as a binding and
enforceable obligation of GT Gateway; the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereunder on the
part of GT Gateway do not and will not require any action by any federal, state
or municipal or other governmental department, commission, board, bureau or
instrumentality is necessary to make this Agreement a valid instrument binding
upon GT Gateway in accordance with its terms.

 

(vi) To the current, actual knowledge of GT Gateway, there is no existing or
threatened legal action or governmental proceedings of any kind involving GT
Gateway, any of its assets or the operation of any of the foregoing, which if
determined adversely to GT Gateway or its assets, would have a material adverse
effect on the financial condition, business or prospects of GT Gateway or its
assets or which would interfere with GT Gateway’s ability to execute or deliver,
or perform its obligations under this Agreement or any of the documents required
to be executed by it.

 

(vii) GT Gateway has no current, actual knowledge of any existing violation of
any federal, state, county or municipal law, ordinance, order, code, regulation
or requirements affecting the Distributees or any of them assets that would have
a material adverse effect on the financial condition, business or prospects of
GT Gateway or any of its assets.

 

(viii) GT Gateway has no current, actual knowledge of any information or fact
which has, or would have, a material adverse affect on the financial condition,
business or prospects of GT Gateway or its assets in a manner which would
prevent GT Gateway from consummating the transaction contemplated by this
Agreement.

 

 

18



--------------------------------------------------------------------------------

(ix) GT Gateway is, and at all times prior to the Closing date will be, solvent.
As used herein, “solvent” means that GT Gateway (i) does not have debts greater
than the fair market value of its assets; (ii) is paying and anticipates that it
will continue to pay its debts as they mature and become due; and (iii) has
sufficient capital to operate its business as it is operated on the date of this
Agreement.

 

(x) GT Gateway carries, or is covered by, and will maintain, insurance in such
amounts and covering such risks as is adequate for the conduct of its business
and the value of its properties and assets and as is customary for companies
engaged in similar businesses in similar markets, including, without limitation,
“all risks” casualty insurance, flood insurance (when necessary), general
commercial liability insurance and business interruption insurance.

 

(xi) GT Gateway acknowledges that, prior to the execution of this Agreement, GT
Gateway has had the opportunity to ask questions of and receive answers or
obtain additional information from a representative of Highwoods concerning the
financial and other affairs of Highwoods and its general partner and, to the
extent GT Gateway believes necessary in light of GT Gateway’s knowledge of the
affairs of Highwoods and its general partner, GT Gateway has asked such
questions and received satisfactory answers. GT Gateway further acknowledges
that it possesses all material facts necessary to make a determination to
dispose of the Partnership Units as more fully set forth herein.

 

For purposes of this Agreement and any document delivered at Closing, whenever
the phrases “to the best of GT Gateway’s knowledge”, “to the current, actual
knowledge of GT Gateway” or the “knowledge” of Gateway or words of similar
import are used, they shall be deemed to refer to the current, actual, conscious
knowledge without inquiry of GT Gateway.

 

(e) Maintenance of the Property. Between the date of this Agreement and the
Closing, Highwoods shall continue to maintain the Property in the same condition
and repair as currently being maintained, ordinary wear and tear and damage by
casualty excepted, and shall not cause or permit any waste upon the Property and
shall not, except as set forth above with respect to ordinary wear and tear and
casualty damage without the prior written consent of GT Gateway, permit any
material physical change to the Property prior to Closing. Highwoods shall not
take any action which would adversely affect the value of or title to the
Property and will not amendment, modify or terminate the Lease without GT
Gateway’s written consent.

 

(f) Risk of Loss; Damage or Destruction; Condemnation. If, prior to Closing, the
Property or any part thereof shall be condemned, or destroyed or materially
damaged by fire or other casualty (that is, damage or destruction to the
Building which GT Gateway reasonably believes would cost in excess of Two
Hundred Thousand and No/100 Dollars ($200,000) to

 

19



--------------------------------------------------------------------------------

repair or would entitle the tenant under the Lease to terminate the Lease, or,
in the case of a condemnation, which substantially prevents access to the
Property or any part thereof), GT Gateway shall have the option which shall be
exercised not later than the later of (i) five (5) days prior to Closing or (ii)
ten (10) business days following the date GT Gateway receives written notice of
the condemnation or damage (with Closing being extended, if necessary, to
accommodate such time periods) either to (a) to terminate this Agreement, or (b)
to consummate the transaction contemplated by this Agreement notwithstanding
such condemnation, destruction or material damage. If GT Gateway elects to
consummate the transaction contemplated by this Agreement notwithstanding a
casualty or condemnation, GT Gateway shall be entitled to receive all of the
condemnation proceeds or settle the loss under all policies of insurance
applicable to the destruction or damage and receive all of the proceeds of
insurance applicable thereto, and Highwoods shall, at Closing and thereafter,
execute and deliver to GT Gateway all required proofs of loss, assignments of
claims and other similar items, and GT Gateway shall receive a credit at Closing
for the amount of any deductible under Highwoods’ insurance policies. If GT
Gateway or Highwoods elects to terminate this Agreement as a result of a
casualty or condemnation, the Earnest Money plus any interest earned thereon
shall be returned to GT Gateway by the Escrow Agent, in which event this
Agreement shall, without further action of the parties, become null and void and
neither party shall have any rights or obligations under this Agreement, except
for GT Gateway’s Continuing Indemnification Obligations. If there is any other
damage or destruction to the Building (that is, damage or destruction to the
Building which GT Gateway reasonably believes would cost Two Hundred Thousand
and No/100 Dollars ($200,000) or less to repair), or if there is a condemnation
which does not substantially prevent access to the Land or any part thereof, or
if the damage or destruction of the Building or condemnation would not entitle
the tenant under the Lease to terminate the Lease, GT Gateway shall not have the
right to terminate this Agreement and (i) in the event of a casualty, Highwoods
shall either completely repair such damage to the Building prior to Closing in a
manner satisfactory to GT Gateway or, at Highwoods’ option, either assign all
insurance claims pertaining to such damage or destruction to GT Gateway at
Closing, with GT Gateway to receive a credit for the amount of any deductible
under Highwoods’ insurance policies, or allow GT Gateway a credit against the
Purchase Price in an amount equal to GT Gateway’s reasonably estimated cost of
repair and (ii) in the event of a condemnation, Highwoods shall assign to GT
Gateway all of Highwoods’ rights to any condemnation proceeds to be paid by the
applicable governmental authority.

 

(g) No Transfer of Personal Property. Highwoods agrees not to transfer or remove
any personal property from the Property after the Agreement Date except for
repair or replacement thereof. Any items of Personal Property replaced after the
Agreement Date shall be promptly installed prior to Closing and shall be of
substantially similar quality to the item of personal property being replaced.

 

(h) Compliance With Legal Requirements. All notices of violations of laws,
ordinances, or regulations (“Violations of Law”), which are issued or sent to
Highwoods prior to the Closing related to the Property by any governmental
department, agency or bureau having jurisdiction over the conditions relating to
such Violations of Law may (but is not required to) be remedied or complied with
by Highwoods prior to Closing; provided, however, if any notices of Violations
of Law are issued or sent to Highwoods by any governmental department, agency or

 

20



--------------------------------------------------------------------------------

bureau having jurisdiction over the conditions related to such Violations of Law
after the end of the Review Period that Highwoods is unable or unwilling to
remedy or cure, or comply with such notices by the Closing then GT Gateway shall
have the option to (a) terminate this Agreement, whereupon all obligations of
all parties hereto shall cease, the Binder Deposit shall be returned to GT
Gateway and this Agreement shall be void and without recourse to the parties
hereto, except for provisions which are expressly stated to survive such
termination including GT Gateway’s Continuing Indemnification Obligations; or
(b) proceed with Closing notwithstanding such Violations of Law and obtain an
adjustment to the Purchase Price as reasonably determined by GT Gateway and
Highwoods. If Highwoods receives any notices of Violations of Law prior to the
end of the Review Period which Highwoods is unable or unwilling to remedy or
cure, GT Gateway’s only remedy shall be to terminate this Agreement and receive
a refund of the Binder Deposit or proceed with Closing not withstanding such
Violations of Law and obtain an adjustment to the Purchase Price as reasonably
determined by GT Gateway and Highwoods.

 

(i) Delivery of Notices. Highwoods shall promptly deliver to GT Gateway prior to
Closing, copies of all notices, correspondence and reports generated or received
by Highwoods in connection with the Lease.

 

6. CONDITIONS PRECEDENT TO CLOSING.

 

(a) GT Gateway’s Conditions. The obligation of GT Gateway to complete the
transaction contemplated by this Agreement is subject to the satisfaction on or
before the Closing of the following conditions, any of which may be waived in
whole or in part by GT Gateway, but only in writing at or prior to Closing:

 

(i) All representations and warranties of Highwoods in this Agreement shall be
true and correct in all material respects as of the Closing Date, with the same
force and effect as if such representations and warranties were made anew as of
the Closing Date. Any changes to such representations disclosed by Highwoods in
writing prior to Closing shall be subject to the provisions of Section 6(a)(ii)
below. Highwoods shall have performed and complied in all material respects with
all covenants and agreements required by this Agreement to be performed or
complied with by Highwoods prior to the Closing Date.

 

(ii) In the event that GT Gateway becomes aware at any time prior to Closing
that a representation or warranty made by Highwoods herein, while true as of the
date made, no longer remains true in all material respects, due to a change of
circumstances beyond the reasonable control of Highwoods subsequent to the date
of this Agreement, GT Gateway shall promptly give written notice of such fact to
Highwoods. In the event Highwoods is unable or unwilling to remedy such change
of circumstances by the Closing, then GT Gateway shall have the option to (a)
terminate this Agreement, whereupon all obligations of all parties hereto shall
cease (except for GT Gateway’s Continuing Indemnification Obligations) and the
Binder Deposit shall be returned to GT Gateway; or (b) proceed with Closing
notwithstanding such change of circumstances; provided, however, that if
Highwoods intentionally caused such representation or warranty

 

21



--------------------------------------------------------------------------------

to become untrue, GT Gateway shall have the right to proceed with Closing and
decrease the amount of the Purchase Price by the amount necessary to remedy such
breach or terminate this Agreement and Highwoods shall reimburse GT Gateway for
GT Gateway’s out-of-pocket expenses incurred in negotiating this Agreement and
conducting its review of the Property and preparation for Closing (including,
without limitation, reasonable attorneys’ fees, title examination, environmental
assessment and survey and loan fees forfeited to GT Gateway’s lender as the
result of the closing failing to occur because Highwoods intentionally caused a
representation or warranty made by it herein to be untrue at closing).

 

(iii) All of Highwoods’ obligations hereunder shall have been performed with
regard to the Property.

 

(iv) Highwoods must have good and marketable fee simple title to the Property,
free and clear of all liens, encumbrances, covenants and conditions, save and
except the Permitted Exceptions, and the Building or other improvements on the
Property shall not encroach upon any land adjoining the Property, except for
encroachments of asphalt paving over utility easements.

 

(v) Highwoods shall not have caused any New Encumbrances to be placed on the
Property between the date of this Agreement and the Closing Date except with the
approval of GT Gateway which approval shall not be unreasonably withheld or
delayed and Highwoods shall have the obligation to remove all such New
Encumbrances (not approved as aforesaid by GT Gateway) on the Closing Date.

 

(vi) The Property will be free and clear of any and all taxes or assessments and
any penalties associated therewith, except ad valorem taxes for the year of
Closing, which will be prorated on a calendar year basis at the Closing.

 

(vii) The Property shall be in substantially the same condition on the date of
Closing as of the date hereof subject, however, to normal wear and tear only,
provided, in the event the Property is not in the condition described above
prior to Closing as the result of a casualty to the Building, the provisions of
Section 5(f) of this Agreement shall apply.

 

(viii) No order, writ, injunction or decree shall have been entered and be in
effect by any court of competent jurisdiction or any governmental authority, and
no statute, rule, regulation or other requirement shall have been promulgated or
enacted and be in effect, that restrains, enjoins or invalidates the
transactions contemplated hereby.

 

(ix) No suit or other proceeding shall be pending or threatened by any third
party not affiliated with or acting at the request of Highwoods before any

 

22



--------------------------------------------------------------------------------

court or authority seeking to restrain or prohibit or declare illegal, or
seeking substantial damages against Highwoods in connection with the
transactions contemplated by this Agreement.

 

(x) Highwoods shall make all reasonable efforts to obtain and provide to GT
Gateway five (5) days prior to Closing a tenant estoppel certificate in the form
attached hereto as Exhibit E (the “Tenant Estoppel Certificate”) from the tenant
of the Building. To the extent Highwoods has not delivered the Tenant Estoppel
Certificate at Closing, and if General Electric Capital Assurance Company, or
its affiliate (“G E Capital”) makes a loan to GT Gateway and will accept an
estoppel certificate from Highwoods, Highwoods may (but has no obligation to)
execute an estoppel certificate (certifying the same matters set forth in the
Tenant Estoppel Certificate submitted to the tenant of the Building). Highwoods
may agree to indemnify GT Gateway (and G E Capital) from loss or damage incurred
by GT Gateway and/or G E Capital resulting from the inaccuracy of any matter
contained in the estoppel certificate executed by Highwoods. In the event
Highwoods provides an estoppel certificate pursuant to the terms of this
Section, Highwoods may, after Closing, substitute a Tenant Estoppel Certificate
therefor, and thereafter, Highwoods shall be relieved from any liability to GT
Gateway (and G E Capital) with respect to any Highwoods’ estoppel certificate
substituted by the Tenant Estoppel Certificate. Provided Highwoods makes a
reasonable effort to obtain the Estoppel Certificate, and if the G E Capital
will not accept a Highwoods’ estoppel certificate, Highwoods’ failure to so
provide the Estoppel Certificate to GT Gateway and G E Capital shall not be
deemed a default by Highwoods under this Agreement and GT Gateway may (a) elect
to delay Closing for a reasonable period of time to enable Highwoods to obtain
and deliver the Estoppel Certificate or (b) terminate this Agreement and receive
a refund of the Binder Deposit, or (c) close this transaction without the
Estoppel Certificate.

 

(xi) On or before the date of Closing, Highwoods shall have provided to GT
Gateway and G E Capital a subordination, non-disturbance and attornment
agreement (“SNDA”) in a form acceptable to G E Capital executed by the tenant of
the Building. Provided Highwoods makes a reasonable effort to obtain the
Estoppel Certificate, and if G E Capital will not accept the SNDA provided by
the tenant of the building, Highwoods’ failure to so provide an SNDA acceptable
to G E Capital shall not be deemed a default by Highwoods under this Agreement.
In the event Highwoods fails to deliver the SNDA to GT Gateway and/or its lender
as required above, GT Gateway may (a) elect to delay Closing for a reasonable
period of time to enable Highwoods to obtain and deliver the SNDA or (b)
terminate this Agreement and receive a refund of the Binder Deposit, or (c)
close this transaction without the SNDA.

 

(xii) GT Gateway must have closed a loan with General Electric Capital Assurance
Company, or an affiliate thereof pursuant to a loan application with G E Asset
Management Incorporated to be applied for by GT Gateway during the

 

23



--------------------------------------------------------------------------------

Review Period, providing GT Gateway with loan proceeds of not less than
$1,612,500.00 (the “Loan”). GT Gateway agrees to apply for the Loan during the
Review Period and make a commercially reasonable effort to close the Loan
pursuant to such application.

 

(xiii) On the date of Closing, the tenant of the Building shall not be a party
to any voluntary or involuntary bankruptcy proceeding filed pursuant to the
United States Bankruptcy Code, or any state receivership or state insolvency
proceeding.

 

(xiv) The Lease shall not have been modified or terminated without the written
consent of GT Gateway.

 

If any of the foregoing conditions in this Section 6 for the benefit of GT
Gateway shall fail to be satisfied within the time period set forth for each
condition, GT Gateway may, at its election: (i) terminate its obligations to
accept a distribution of the Property; (ii) waive such condition and complete
the transaction contemplated hereby without any reduction in the Purchase Price,
except as provided in Section 6(a)(ii); or (iii) require Highwoods to perform
its obligations hereunder, if any, with regard to the Property or the Building
and Highwoods’ failure to perform such obligations, if any, shall be a default
hereunder.

 

(b) Highwoods’ Conditions. The obligations of Highwoods under this Agreement are
subject to the satisfaction of each of the following conditions on or before the
Closing Date, any of which may be waived by Highwoods, and GT Gateway agrees to
cause the conditions described in clauses (ii) and (iii) below to be so
satisfied:

 

(i) This transaction must have been approved by Highwoods’ general partner’s
board of directors at its February meeting (anticipated to be February     ,
2005). Highwoods shall submit this Agreement to its general partner’s board of
directors at its February meeting.

 

(ii) All the terms, covenants, and conditions of this Agreement to be complied
with and performed by GT Gateway on or before the Closing Date shall have been
duly complied with and performed in all respects; and

 

(iii) The representations and warranties of GT Gateway contained in this
Agreement shall be true and correct in all respects at and as of the Closing
Date with the same force and effect as though such representations and
warranties had been made as of the Closing Date, except for any changes which
have been disclosed to Highwoods in writing and expressly approved or waived by
Highwoods in writing.

 

(iv) Simultaneously with the closing of the transaction contemplated by this
Agreement, John L. Turner, Sr., Robert Goldman, and Henry P. Royster, Jr.

 

24



--------------------------------------------------------------------------------

(the “Distributees”) must have purchased a twenty-five percent (25%) interest in
the Land, the Improvements and the Lease pursuant to an agreement between
Highwoods and the Distributees of even date herewith.

 

7. CLOSING.

 

(a) Date. The Closing of the transaction contemplated hereby shall occur on or
before March 1, 2005, at the offices of GT Gateway’s attorney in Winston-Salem,
North Carolina, or such other place as may be mutually agreed upon by Highwoods
and GT Gateway, or, at GT Gateway’s option, closed in escrow at the office of
the Title Company, provided, GT Gateway shall give Highwoods at least five (5)
business days notice of the date of any Closing to take place under this
Agreement. Notwithstanding the above, GT Gateway may delay closing until March
31, 2005 in the sole discretion of GT Gateway by paying to the Escrow Agent an
additional binder deposit the sum of Fifteen Thousand and No/100 Dollars
($15,000.00) (which shall be considered and treated as the Binder Deposit
pursuant to Section 3(a) hereof) in which event this transaction will close on
such date pursuant to the provisions of this paragraph.

 

(b) Highwoods’ Closing Documents. At the Closing, Highwoods shall deliver to GT
Gateway or its designated agent the following, each of which shall be properly
executed and acknowledged, if applicable:

 

(i) A limited warranty deed in a form reasonably acceptable to GT Gateway
conveying to GT Gateway good and marketable fee simple title to a seventy-five
percent (75%) interest in the Land, free and clear of all liens, encumbrances,
easements and restrictions, except the Permitted Exceptions, which may encumber
the Property at the time of the conveyance thereof;

 

(ii) An assignment of a seventy-five percent (75%) interest in the Lease in the
form set forth on Exhibit F;

 

(iii) A bill of sale transferring GT Gateway a one hundred percent (100%)
interest in all Personal Property subject to this Agreement, which bill of sale
will be in a form reasonably acceptable to GT Gateway;

 

(iv) An assignment of all tenant security deposits held by Highwoods under the
terms of the Lease;

 

(v) A standard owner’s affidavit and lien waiver form used by the Title Company
to cause an extended coverage ALTA owner’s title insurance policy to be issued
to GT Gateway without standard exceptions to mechanics and/or materialman liens;

 

(vi) A certificate of Highwoods as to the warranties and representations
referred to in Section 5(c) hereof being true and correct as of the Closing
Date;

 

25



--------------------------------------------------------------------------------

(vii) An affidavit as to “foreign persons” referred to in Section 5(c)(xxiii)
hereof;

 

(viii) the Tenant Estoppel Certificate (or Highwoods’ Estoppel Certificate if
applicable) and the SNDA;

 

(ix) A blanket assignment and transfer of any and all miscellaneous interests
and to the extent assignable all warranties and guarantees from contractors,
subcontractors, suppliers, manufacturers or distributors relating to the
Property, if any, (excluding Service Contracts) and all of Highwoods’ right,
title, interest and benefits in, to and under all contracts, licenses, permits
and similar documents or authorizations pertaining to the ownership and
operation of the Property, if any, including the trade name of the Property;

 

(x) A letter, approved by G-T Gateway and Highwoods to the tenant of the
Building advising the tenant of the transfer of the Property to G-T Gateway and
that all future payments under the Lease are to be paid to G-T Gateway;

 

(xi) An assignment of any Service Contracts to be assumed by G-T Gateway at
Closing, if any;

 

(xii) All permits, warranties, plans and specifications, and documents,
instruments, files and records related to the Property and in the possession and
control of Highwoods;

 

(xiii) The original executed Lease;

 

(xiv) The keys to any door or lock on the Building and the original tenant files
in possession of Highwoods; and

 

(xv) Such other matters as either GT Gateway or Highwoods shall reasonably
require or shall be anticipated by the terms hereof.

 

(c) GT Gateway’s Closing Documents. At Closing, GT Gateway shall pay the
Purchase Price in accordance with the terms of Section 3, and will execute such
other documents and papers which may be necessary for the consummation of the
transaction described in this Agreement, as may be reasonably requested by
Highwoods or Highwoods’ counsel, including the execution of an assignment of
lease in the form set forth on Exhibit F, and an assignment of any service
contracts to be assumed by GT Gateway at Closing, if any.

 

Simultaneously with, or promptly following, the Closing hereunder the parties
hereto shall execute such other and additional documents and assurances and
perform such other acts as shall be reasonably required in order to carry out
the intent and purposes of this Agreement.

 

26



--------------------------------------------------------------------------------

(d) Closing Costs. Highwoods shall furnish the deed to a seventy-five percent
(75%) interest in the Land in accordance with the terms hereof and shall pay any
documentary stamps, excise or transfer tax, if any, with respect thereto and its
attorneys’ fees and shall pay all costs required to clear title to the Property,
provided Highwoods shall not be required to expend more than Twenty-Five
Thousand and No/100 Dollars ($25,000) in connection with such efforts. GT
Gateway shall be responsible for paying the cost of the title insurance premium
charged by the Title Company in connection with the issuance of the Title
Policy, recording the deed, its attorneys’ fees, all engineering reports
procured by GT Gateway in connection with its due diligence and any cost
associated with GT Gateway’s financing of the Property, if any, and Survey
costs.

 

(e) Closing Adjustments. Unless otherwise specified in this Agreement,
seventy-five percent (75%) of all income, expenses and costs related to the
Property shall be prorated as of 11:59 p.m. Eastern Standard Time on the date
immediately preceding the Closing Date as follows, with any credits or debits to
Highwoods as the result of such adjustments being added to or subtracted from
the Purchase Price, which shall be adjusted at Closing as contemplated by
Section 3 hereof:

 

(i) Taxes. To the extent not paid by the tenant under the Lease, ad valorem
property taxes, personal property taxes and special assessments, if any, due or
to be levied against the Property (the “Taxes”) for the year of Closing shall be
prorated with Highwoods being responsible for all such Taxes from January 1st of
the year of Closing through the last day prior to the day of Closing. GT Gateway
shall be responsible for paying seventy-five percent (75%) of the balance of the
remaining Taxes due or to be levied against the Property for the year of
Closing. Highwoods shall be responsible for paying any unpaid Taxes for any year
prior to Closing. In the event the Taxes are not determinable at the time of
Closing, the Taxes shall be prorated on the basis of the best available
information (the “Estimated Taxes”). If the Taxes are not paid at Closing,
Highwoods shall deliver to GT Gateway the bills for the Taxes promptly upon
receipt thereof and GT Gateway shall thereupon be responsible for the payment of
seventy-five percent (75%) of the Taxes within the time fixed for payment
thereof and before the same shall become delinquent. Notwithstanding the
foregoing, in the event actual Taxes for the year of Closing exceed the
Estimated Taxes for the year of Closing (the “Tax Excess”) or Estimated Taxes
for the year of Closing exceed the actual Taxes for year of Closing (the “Tax
Refund”), Highwoods and GT Gateway shall prorate and pay such Tax Excess or such
Tax Refund as follows:

 

(A) Highwoods shall be responsible for a portion of the Tax Excess or shall
receive credit for the Tax Refund prorated from January 1st of the year of
Closing through the last day before the Closing Date based upon a 365-day
calendar year. The amount of the Tax Excess or the Tax Refund shall be
determined when the property tax bills are received by GT Gateway, and GT
Gateway shall notify Highwoods within thirty (30) days thereof of the
calculation of the amount due to GT Gateway

 

27



--------------------------------------------------------------------------------

from Highwoods in the case of a Tax Excess or the amount due to Highwoods from
GT Gateway in the case of a Tax Refund. Highwoods shall have thirty (30) days
from Highwoods’ receipt of such notification to pay its portion of the Tax
Excess to GT Gateway and GT Gateway shall have thirty (30) days from GT
Gateway’s receipt of the property tax bills to pay Highwoods its portion of the
Tax Refund.

 

(ii) Utilities. To the extent not paid by tenant under the Lease, seventy-five
percent (75%) of all utility charges and reimbursement for utility charges for
the Property (including, without limitation, telephone, water, storm and
sanitary sewer, electricity, gas, garbage and waste removal), to the extent not
payable by the tenant under the Lease, shall be prorated. Transfer fees required
with respect to any such utility shall be paid by GT Gateway prior to Closing.

 

(iii) Rents. Seventy-five percent (75%) of all paid rents, including revenues
and charges of any kind, together with any other sums paid by the tenant (other
than security deposit), under the Lease, shall be prorated as of the Closing
Date. In the event that, at the time of Closing, there are any past due or
delinquent rents owing by the tenant of the Property, GT Gateway shall have the
exclusive right to collect such past due or delinquent rents and shall remit to
Highwoods in cash to the extent, and only to the extent, that the rents received
by GT Gateway from the tenant owing past due or delinquent rents exceed the sum
of the aggregate rents and other sums payable by such tenant for periods from
and after the Closing Date to the date of receipt, and then only if Highwoods
has notified GT Gateway at Closing that the tenant under the Lease is delinquent
in its rent as of the Closing Date. GT Gateway will make a commercially
reasonable good faith effort to collect after Closing any rents which are
delinquent and owing to Highwoods at Closing, but GT Gateway shall have no
obligation to file suit to collect such amounts, provided if GT Gateway fails to
file suit to collect such amounts after being requested to do so by Highwoods,
Highwoods shall have the right to collect all rents owed to Highwoods at the
time of Closing, which shall include Highwoods’ filing of suit, if necessary, to
collect such amounts. In the event that, after Closing, Highwoods receives any
payments of rent or other sums due from the tenant under the Lease that relate
to periods from and after Closing, Highwoods shall promptly forward to GT
Gateway such payments. It is agreed by GT Gateway that the sums to be paid by
the tenant referred to in this Section 7(e)(iii) shall include all property
operation costs “pass throughs” for the years 2004 and 2005 not paid on a
monthly basis, but rather at the end of a calendar year after being invoiced
therefor. These sums shall be provided and paid to Highwoods and GT Gateway, as
applicable, when paid by the tenant under the Lease. GT Gateway shall use
reasonable efforts to invoice the tenant for “pass throughs” as promptly as is
practicable after Closing (but in no event shall GT Gateway be required to do so
until allowed under the Lease), provided Highwoods must furnish to GT Gateway
all applicable information regarding the amount of “pass through” operating
expenses to be paid by the tenant under the Lease for the calendar year 2004.

 

28



--------------------------------------------------------------------------------

During the period after Closing, GT Gateway shall deliver to Highwoods any and
all rents accrued but uncollected as of the Closing Date to the extent
subsequently collected by GT Gateway, and to the extent GT Gateway receive such
rents, shall apply rents received after Closing to the extent the same are
delinquent first to payment of current Rent then due, and thereafter to
delinquent rents (other than “true up” payments received from the tenant
attributable to a year-end reconciliation of actual and budgeted pass-through
payments which shall be allocated between Highwoods and GT Gateway pro rata in
accordance with their respective period of ownership as set forth in this
Section 7(e)(iv) below) but only after rent due and owing to GT Gateway have
been paid in full, including any delinquent rent. If any security deposits are
in the form of a letter of credit, Highwoods shall assign its interest in the
letter of credit to GT Gateway (to the extent assignable) and deliver the
original letter of credit to GT Gateway at Closing.

 

(iv) Calculations. For purposes of calculating prorations, GT Gateway shall be
deemed to be the owner of the Property, and, therefore, entitled to seventy-five
percent (75%) of the income therefrom and responsible for seventy-five percent
(75%) of the expenses thereof for the entire day upon which the Closing occurs.
All such prorations shall be made on the basis of the actual number of days of
the month which shall have elapsed as of the day of the Closing and based upon
the actual number of days in the month and a three hundred sixty-five (365) day
year. The amount of such prorations shall be initially performed at Closing but
shall be subject to adjustment in cash after the Closing as and when complete
and accurate information becomes available, if such information is not available
at the Closing. Highwoods and GT Gateway agrees to cooperate and use its best
efforts to make such adjustments no later than sixty (60) days after the
Closing. Except as set forth in this Section 7(e)(iii) and (iv) all items of
income and expense which accrue for the period prior to the Closing will be for
the account of Highwoods and seventy-five percent (75%) of all items of income
and expense which accrue for the period on and after the Closing will be for the
account of GT Gateway. The provisions of Section 7(e)(iii) and (iv) shall
survive the Closing.

 

(v) Prepaids. Seventy-five percent (75%) of any expense or cost of prepaid
items, including, without limitation, fees for licenses which are transferred to
GT Gateway at the Closing and annual permit and inspection fees shall be
apportioned between Highwoods and GT Gateway at the Closing.

 

(vi) Service Agreement Payments. Seventy-five percent (75%) of all amounts
payable under any of the Service Contracts assumed by GT Gateway shall be
prorated. GT Gateway does not assume any obligation under any Service Contracts
for acts or omissions that occur prior to Closing. GT Gateway does not assume
any obligation under any Service Contracts not expressly assumed by GT Gateway.

 

29



--------------------------------------------------------------------------------

(vii) Settlement After Closing. The parties acknowledge that not all invoices
for expenses incurred with respect to the Property prior to the Closing will be
received by the Closing and that a mechanism needs to be in place so that such
invoices can be paid as received. All of the Closing adjustments will be done on
an interim basis at the Closing and will be subject to final adjustment in
accordance with this Section 7(e). After Closing, upon receipt by GT Gateway of
an invoice for the Property’s operating expenses that are attributable in whole
or in part to a period prior to the Closing and that were not apportioned at
Closing, GT Gateway shall submit to Highwoods a copy of such invoice with such
additional supporting information as Highwoods shall reasonably request. Within
ten (10) days of receipt of such copy, Highwoods shall pay to GT Gateway an
amount equal to seventy-five percent (75%) of the portion of such invoice
attributable to the period ending on the date immediately preceding the Closing.
Likewise, upon receipt by GT Gateway of such an invoice after Closing for the
Property’s operating expenses which were paid in advance by Highwoods and are
attributable in whole or in part to a period on or after Closing that were not
apportioned at Closing, GT Gateway shall submit to Highwoods a copy of such
invoice together with an amount equal seventy-five percent (75%) of to the
portion of such invoice attributable to the period on or after Closing, within
ten (10) days after receipt of such invoice.

 

(viii) Leasing Commissions. Seventy-five percent (75%) of all obligations to pay
leasing commissions due from and after the Closing Date of this Agreement as the
result of the execution of a new lease of the Building after the date hereof,
the result of the renewal of the Lease, the extension of the term of the Lease,
the expansion of the premises demised by the Lease for space within the
Building, or the exercise of an option to lease additional space in the Building
set forth in the Lease (collectively “Future Commissions”) which obligations are
incurred pursuant to the brokerage agreements set forth on Exhibit C-1 shall be
assumed and paid by GT Gateway. Highwoods shall be responsible for all leasing
commissions due prior to the Closing Date. In addition Highwoods shall
indemnify, defend and hold GT Gateway harmless from and against any liability
for commissions due pursuant to any agreement not set forth on Exhibit C-1.

 

(ix) Tenant Improvements. Seventy-five percent (75%) of all obligations to pay
the cost of any tenant improvement work owed or to be owed in connection with
new leases of the Building executed after the date hereof or the result of the
renewal of the Lease, the extension of the term of the Lease, the expansion of
the premises demised by the Lease to space within the Building or the exercise
of a n option to lease additional space in the Building set forth in the Lease
occurring after the date hereof, which costs shall include, but not be limited
to, all sums expended by Highwoods for such tenant improvement work (including
all overhead costs incurred by Highwoods or its affiliates in connection with
the performance of the work related to such tenant improvements not to exceed
five percent (5%) of the cost of such tenant improvements) and a profit not

 

30



--------------------------------------------------------------------------------

to exceed ten percent (10%) of the cost of such tenant improvements shall be
assumed and paid by GT Gateway on the Closing Date by reimbursing Highwoods for
the costs of such tenant improvements previously paid by Highwoods in connection
with new leases, renewals, extensions, relocations, expansions, or the exercise
of an option to lease additional space in the Building occurring after the date
hereof or if the cost of such tenant improvements are not yet due and payable by
paying the same when they otherwise become due without an adjustment to the
Purchase Price. Notwithstanding the foregoing, to the extent any portion of the
term of a Lease, and renewals, extensions, expansions and relocations for which
any tenant improvement work is completed prior to the Closing Date, the amount
of the Purchase Price to be reduced as a result of this transaction will be
reduced by a pro rata share of such tenant improvement work based upon the
percentage of such term (exclusive of any renewal options) which occurs prior
the Closing Date. If any tenant improvement work is in process on the Closing
Date, Highwoods shall be responsible for completing the construction thereof,
provided, GT Gateway shall be responsible for the costs thereof as set forth
above.

 

(x) Equitable Adjustments. In the event that any of the prorations or
adjustments described in this Section 7(e) are based upon estimated or erroneous
information, then the parties shall make between themselves any equitable
adjustment required by reason of any difference between such estimated or
erroneous amounts and the actual amounts of such sums.

 

8. DEFAULT AND REMEDIES.

 

(a) In the event Highwoods defaults or fails to perform any of the conditions or
obligations of Highwoods under this Agreement, then GT Gateway shall have a
right to terminate this Agreement and receive a refund of the Binder Deposit and
pursue an action for reimbursement of expenses, fees and costs incurred by G-T
Gateway relating to this Agreement or their due diligence on the Property,
provided such fees and costs shall not exceed Fifty Thousand and No/100 Dollars
($50,000), plus the amount of any fees forfeited by G-T Gateway to its lender as
the result of the failure of such Closing because of Highwoods default, and will
be substantiated by legitimate invoices therefor, or, in the alternative, compel
Highwoods’ performance of its obligations hereunder by bringing an action for
specific performance or, if specific performance is not available to GT Gateway,
as a result of the acts or omissions of Highwoods, GT Gateway may pursue any
other legal remedy available to GT Gateway under the laws of the State of North
Carolina, including an action for reimbursement of expenses, fees and costs
incurred by GT Gateway relating to this Agreement or the Property.

 

(b) In the event GT Gateway defaults or fails to perform any of the covenants or
conditions of GT Gateway under this Agreement, Highwoods may terminate this
agreement and the Escrow Agent shall pay the Binder Deposit to Highwoods, and
such payment shall constitute Highwoods’ liquidated damages as a result of GT
Gateway’s default or failure to perform, as Highwoods’ actual damages shall be
difficult, if not impossible, to ascertain, and after such payment GT Gateway
shall have no further obligations hereunder, except for GT Gateway’s Continuing
Indemnification Obligations.

 

31



--------------------------------------------------------------------------------

9. OTHER PROVISIONS.

 

(a) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which, taken together, shall constitute
one and the same instrument.

 

(b) Entire Agreement. This Agreement and the Exhibits attached hereto constitute
and contain the entire agreement between the parties, and supersede all prior
and contemporaneous understandings and agreements, whether oral or in writing,
between the parties respecting the subject matter hereof. There are no
representations, agreements, arrangements or understandings, oral or in writing,
between or among the parties to this Agreement relating to the subject matter of
this Agreement which are not fully expressed in this Agreement.

 

(c) Construction. The provisions of this Agreement shall be construed as to
their fair meaning, and not for or against any party based upon any attribution
to such party as the source of the language in question. Headings used in this
Agreement are for convenience of reference only and shall not be used in
construing this Agreement.

 

(d) Applicable Law. This Agreement shall be governed by the laws of the State of
North Carolina.

 

(e) Severability. If any term, covenant, condition or provision of this
Agreement, or the application thereof to any person or circumstance, shall to
any extent be held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, covenants, conditions or provisions
of this Agreement, or the application thereof to any person or circumstance,
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated thereby.

 

(f) Waiver of Covenants, Conditions and Remedies. The waiver by one party of the
performance of any covenant, condition or promise under this Agreement shall not
invalidate this Agreement nor shall it be considered a waiver by it of any other
covenant, condition or promise under this Agreement. The waiver by either or
both parties of the time for performing any act under this Agreement shall not
constitute a waiver of the time for performing any other act or an identical act
required to be performed at a later time.

 

(g) Exhibits. All exhibits to which reference is made in this Agreement are
deemed incorporated into this Agreement and made a part hereof, whether or not
actually attached.

 

(h) Amendment. This Agreement may be amended at any time by the written
agreement of GT Gateway and Highwoods. All amendments, changes, revisions and
discharges of this Agreement, in whole or in part, and from time to time, shall
be binding upon the parties despite any lack of legal consideration, so long as
the same shall be in writing and executed by the parties hereto.

 

32



--------------------------------------------------------------------------------

(i) Relationship of Parties. The parties agree that their relationship is that
of buyer and seller, and that nothing contained herein shall constitute either
party the agent or legal representative of the other for any purpose whatsoever,
nor shall this Agreement be deemed to create any form of business organization
between the parties hereto, nor is either party granted any right or authority
to assume or create any obligation or responsibility on behalf of the other
party, nor shall either party be in any way liable for any debt of the other.

 

(j) Assignment. Except as set forth below, GT Gateway may not assign their
rights, obligations and liabilities hereunder to a third party without
Highwoods’ prior written consent, which shall not be unreasonably withheld.
Notwithstanding the above, GT Gateway may assign this Agreement at Closing (but
only if the transaction contemplated hereby closes) without the requirement of
Highwoods’ consent to a corporation, limited liability company, or partnership
in which GT Gateway owns more than 50% of the equity interest thereof. This
Agreement shall be binding upon and shall inure to the benefit of the successors
and assigns of the parties to this Agreement.

 

(k) Further Acts. Each party agrees to perform any further acts and to execute,
acknowledge and deliver any documents which may be reasonable necessary to carry
out the provisions of this Agreement. The provisions of this Section 9(k) of
this Agreement shall survive Closing and shall not be merged upon the delivery
and acceptance of the Deed for the Land.

 

(l) No Recording; Actions to Clear Title. Neither Highwoods nor GT Gateway may
record this Agreement or a memorandum of this Agreement without the consent of
the other party which shall not be unreasonably withheld or delayed. If GT
Gateway fails to complete this transaction, or otherwise terminates or permits
this Agreement to expire for any reason, then GT Gateway shall, at no cost to
Highwoods, promptly execute, acknowledge and deliver to Highwoods, all within
three (3) days after written request from Highwoods, a quitclaim deed, in
recordable form, in favor of Highwoods and any other documents requested by
Highwoods to remove the cloud on title to the Property that may exist as the
result of the existence of this Agreement.

 

(m) Broker Commissions. Each party warrants to the other that no person, firm or
individual is entitled to or has a claim for a commission or fee arising out of
this transaction. Highwoods shall and does hereby indemnify and hold harmless GT
Gateway from and against any claim for any consulting fee, finder’s fee,
commission, or like compensation, including reasonable attorney’s fees in
defense thereof, payable in connection with any transaction contemplated hereby
and asserted by any party arising out of any act or agreement by Highwoods. GT
Gateway does hereby indemnify and hold harmless Highwoods from and against any
claim for any consulting fee, finder’s fee, commission or the like, including
reasonable attorneys’ fees in the defense thereof, payable in connection with
any claim by any person or firm asserted by any party arising out of any act or
agreement by GT Gateway.

 

33



--------------------------------------------------------------------------------

(n) Notices. All notices and demands which either party is required or desires
to give to the other shall be given in writing by personal delivery, overnight
courier service, certified mail, return receipt requested, or by telecopy
followed by next day delivery of a hard copy to the address set forth below for
the respective parties. All notices and demands so given shall be effective upon
the delivery or sending of the same to the party to whom notice or a demand is
given, if personally delivered or sent by telecopy, on the next business day if
sent by overnight courier and within three (3) business days or upon receipt,
whichever is earlier, if sent by certified mail, return receipt requested.

 

GT Gateway:   Mr. John L. Turner, Sr., Manager     G-T Gateway, LLC     1325 Ivy
Avenue     Winston-Salem, NC 27105     Telephone:     336-725-9970    
Facsimile:      336-777-8904 With copy to:   Thomas T. Crumpler, Esquire    
Allman Spry Leggett & Crumpler, P.A.     380 Knollwood Street, Suite 700    
Winston-Salem, NC 27103-4152     Telephone:     336-722-2300    
Facsimile:      336-721-0414 HIGHWOODS:   Highwoods Realty Limited Partnership.
    Attn: Mack D. Pridgen, III, Esquire     3100 Smoketree Court, Suite 600    
Raleigh, NC 27604-4924     Telephone:     919-875-6694    
Facsimile:      919-876-6929 With copy to:   Samuel T. Oliver, Esquire    
Manning Fulton & Skinner     BB&T Plaza     3605 Glenwood Avenue     Raleigh, NC
27612     Telephone:     919/787-8880     Facsimile:      919/781-0811

 

(o) Press Releases. Highwoods and GT Gateway agree that they will not make any
public statement, including without limitation, any press release, with respect
to this Agreement and the transactions contemplated hereby without first
allowing the other party an opportunity to review such statement and render an
approval thereof, which approval shall not be unreasonably withheld or delayed
by either party. It is the intention of this subparagraph that Highwoods and GT
Gateway must agree as to the timing and content of any information contained in
any public statement or press release regarding the transaction contemplated
hereby. The parties agree to exercise reasonableness when asked to consent to
the content of any such press release or other public statement regarding this
transaction.

 

34



--------------------------------------------------------------------------------

(p) Definition of Agreement Date. As used in this Agreement, Agreement Date
shall be deemed to refer to the date a fully executed original of this Agreement
is delivered to each party hereto, and the Agreement Date shall be inserted as
the date of this Agreement in the introductory paragraph of this Agreement.

 

(q) Survival of the Agreement. The promises, terms, conditions, representations,
warranties and provisions set forth in this Agreement shall survive the Closing
of the transaction and the delivery and recording of the deed and any other
instruments for the conveyance of the Property for a period of one (1) year
following the Closing, except as otherwise provided in this Agreement and if the
deed or any other recorded instruments are or may be construed to be
inconsistent with any such provision of this Agreement, then the applicable
provision of this Agreement shall control and shall not be deemed to have been
merged into such deed or other recorded instruments, unless otherwise expressly
provided in any such instruments.

 

IN WITNESS WHEREOF, the parties hereto have caused the signature pages to this
Agreement to be duly executed by their hands and under seal affixed hereto as of
the day and year first above written.

 

[SIGNATURE PAGES ATTACHED]

 

35



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AGREEMENT

BY AND BETWEEN

HIGHWOODS REALTY LIMITED PARTNERSHIP, as Highwoods,

G-T GATEWAY, LLC, as GT Gateway,

AND

ALLMAN SPRY LEGGETT & CRUMPLER, P.A.,

as Escrow Agent

 

Dated as of February 11, 2005

 

GT GATEWAY:   G-T GATEWAY, LLC.     a North Carolina limited liability company  
  By:  

/s/ John L. Turner, Sr.

--------------------------------------------------------------------------------

    Name:   John L. Turner, Sr.     Title:   Manager

 

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AGREEMENT

BY AND BETWEEN

HIGHWOODS REALTY LIMITED PARTNERSHIP, as Highwoods,

G-T GATEWAY, LLC, as GT Gateway,

AND

ALLMAN SPRY LEGGETT & CRUMPLER, P.A.,

as Escrow Agent

 

Dated as of February 11, 2005

 

HIGHWOODS:   HIGHWOODS REALTY LIMITED PARTNERSHIP,     a North Carolina limited
partnership     By:   Highwoods Properties, Inc., a Maryland        
Corporation, its Sole General Partner     By:  

/s/ Mack D. Pridgen III

--------------------------------------------------------------------------------

    Name:   Mack D. Pridgen III     Title:   Vice President

 

The undersigned, Escrow Agent herein, executes this Agreement for the purpose of
agreeing to the provisions set forth in this Agreement relating to Escrow Agent
and the Binder Deposit.

 

“ESCROW AGENT”   Allman Spry Leggett & Crumpler, P.A.     By:  

/s/ Thomas T. Crumpler

--------------------------------------------------------------------------------

    Name:   Thomas T. Crumpler